Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cory Jones on January 26, 2021.
The application has been amended as follows: 
In reference to independent claim 21, replace the claim with the newly amended claim below:
21.	A system, comprising:
a memory or storage device storing a program;
a processing unit operable to execute the program, wherein said execution of the program causes the processing unit to:
	receive instances of digital media, at least some of the instances of digital media comprising location and time data, wherein the digital media comprises digital audio data and digital image data;
	create a group of digital media related by time and location from the received instances of digital media, wherein the group of digital media comprises multiple instances of digital audio data and multiple instances of digital image data;;
	analyze the multiple instances of digital audio data in the group of digital media to determine a theme for the group of the digital media, and wherein the analyzing comprises analyzing an audio volume in the multiple instances of digital audio data;
	generate presentation data for use when the modified group of digital media is viewed by a user, the presentation data including data indicating an order for presenting the modified group of digital media individually in a one-by-one manner without other visually perceptive images or video data, wherein the presentation data for use when the modified group of digital media is viewed by the user further includes a slide show speed associated with the determined theme for the modified group of the digital media,
	the presentation data further including music data for the determined theme.

In reference to dependent claim 29, replace the claim with the following amended claim:
29.	The system of claim 21, wherein said execution of the program further causes the processing unit to: 
output the modified group of digital media digital and the presentation data for viewing by one or more recipients. 

In reference to independent claim 31, replace the claim with the following amended claim.
31.	One or more computer-readable storage devices storing computer-executable instructions which when executed by a computer cause the computer to perform a method, the method comprising: 
receiving instances of digital media from a plurality of mobile device users, each of the instances of digital media comprising time and location data, wherein the digital media comprises digital audio data;

analyzing content of the digital media in the group, wherein the analyzing comprises analyzing image content between the multiple instances of digital image data to determine two or more of the multiple instances of digital image data having identical or substantially identical content, and wherein the analyzing comprises analyzing an audio volume in the multiple instances of digital audio data; 
automatically modifying the group of digital media based on the analyzing, wherein the modifying comprises excluding one or more of the multiple instances of digital image data having identical or substantially identical content, and wherein the modifying comprises normalizing the audio volume in the multiple instances of digital audio data; and
generating presentation data for use when the modified group of digital media is viewed by a user, the presentation data including data indicating an order for presenting the modified group of digital media individually in a one-by-one manner without other visually perceptive images or video,
the presentation data further including music data.


In reference to independent claim 37, lines 16 through 21, delete the text and replace with the following:
‘generate presentation data for use when the modified group of digital media is viewed by a user, the presentation data including data indicating an order for presenting the modified group of digital media individually in a one-by-one manner without other visually perceptive images or video that is used when the modified group of digital media is viewed by the user, the presentation data further 

In reference to dependent claim 32, line 1, delete the phrase ‘memory or’ from the line.

In reference to dependent claim 34, line 1, delete the phrase ‘memory or’ from the line.

In reference to dependent claim 35, line 1, delete the phrase ‘memory or’ from the line.

In reference to dependent claim 40, replace the claim with the following:
40.	The system of claim 37, wherein the storing comprises storing the modified group of digital media locally on the memory or storage device, or storing the modified group of digital media remotely on a remote storage device.

In reference to dependent claim 44, replace the claim with the following:
44. 	The system of claim 21, wherein the instances of digital media includes instances of video data, and wherein the music data is music data from the instances of video data. 


 Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127.  The examiner can normally be reached on Mon - Fri. 9-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/               Supervisory Patent Examiner, Art Unit 2178